Citation Nr: 1821766	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-17 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right arm condition.

3.  Entitlement to an initial disability rating in excess of 50 percent, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, with subsequent service in the National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, the Commonwealth of Puerto Rico.  This case was previously before the Board in October 2014 when it was remanded for additional development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

In an October 2014 decision, the Board granted service connection for an acquired psychiatric disorder.  In a January 2015 rating decision, the RO evaluated the Veteran's now service-connected acquired psychiatric disorder as 50 percent disabling.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).

The issues of entitlement to service connection for hypertension and a right arm condition, as well as an initial disability rating in excess of 70 percent for an acquired psychiatric disorder, effective June 9, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, from June 9, 2010, his acquired psychiatric disorder symptoms have approximated at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood; notably, suicidal ideation has been present.

CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, effective June 9, 2010, for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the relevant evidence presently of record, including the October 2011 VA examination report.  Symptoms indicated in this report include suicidal ideation, as well as depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  At a minimum, the Board finds this evidence to be consistent with the criteria for a 70 percent evaluation under 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders.  Accordingly, the Board will grant that benefit, with the understanding that the question of whether an even higher evaluation is warranted and the need for additional development and notification in this case will be addressed in the REMAND section below.


ORDER

Entitlement to an initial disability rating of 70 percent for an acquired psychiatric disorder, to include PTSD and MDD, is granted effective June 9, 2010, subject to the laws and regulations governing monetary benefits.


REMAND

Concerning the claim for entitlement to service connection for hypertension, the Board observes that in a December 2011 VA treatment report, it was noted that the Veteran was taking medication for his high blood pressure.  Additionally, the Veteran asserted that his claimed hypertension was as a result of his exposure to herbicide agents in the Republic of Vietnam.  A VA examination is necessary to determine if the Veteran is diagnosed with hypertension, and if so whether it is etiologically related to active service, to include exposure to herbicide agents.

Concerning the claim for entitlement to service connection for a right arm condition, in numerous VA treatment reports in 2011, the Veteran complained of bilateral arm pain.  The Veteran noted that he hurt his right arm falling down during active service.  A VA examination is necessary to determine what, if any, right arm condition the Veteran is diagnosed with and whether it is etiologically related to active service.

Concerning the claim for an initial disability rating in excess of 70 percent for an acquired psychiatric disorder, the Board notes that the Veteran's last VA examination to evaluate his psychiatric disability was in October 2011.  A new VA examination is necessary to determine the current nature, extent, and severity of his service-connected acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. 
§ 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning these claims.

2. After the above has been completed, schedule the Veteran for a VA medical examination to determine the etiology of the claimed hypertension and right arm condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  

The examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or greater) that hypertension and any diagnosed right arm condition are directly related to active military service, to include herbicide agent exposure, or manifested within one year of separation from service.  All opinions must be supported by a detailed rationale.  

3. Schedule the Veteran for an appropriate VA mental health examination (with a psychiatrist or psychologist) to determine the nature, extent, and severity of his service-connected acquired psychiatric disorder, to include PTSD and MDD.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail in a typewritten report.  

The examiner is requested to interview the Veteran and specify all subjective complaints and objective symptoms associated with the Veteran's service-connected disability.  All social and occupational impairment caused by this disability must be described in full.  

4. After the completion of the instructions of the previous paragraphs, and any other development deemed necessary, readjudicate the Veteran's claims.  If any determinations remain unfavorable, furnish the Veteran with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


